Trippe, Judge.
The draft, which was the matter of contest, was drawn by the husband and wife since the Act of December, 1866. It did not appear that the wife executed the paper as security for her husband, or that it was drawn to pay his debts. In fact it appeared that she was the beneficiary of some of the transactions of which this draft formed a part. The wife should be protected against any control or power that the husband may wrongfully exercise over her that involves her. *559separate estate, especially if known to the creditor. But nothing of this sort is charged in this case.
The evidence was conflicting- on the' question of payment. There was testimony to support the verdict had it been either for plaintiffs or defendants. The jury has passed upon it, and the Judge trying the case refused to interfere, and though the testimony of the defendant himself is somewhat more positive in its terms than that of plaintiff, yet, upon the whole, we do not feel constrained to set the verdict aside.
Judgment affirmed.